Citation Nr: 1735267	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-29 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral knee condition.

2. Entitlement to service connection for bilateral foot condition.

3. Entitlement to service connection for bilateral hearing loss disability.

4. Entitlement to service connection for tinnitus.

5. Entitlement to service connection for tonsil cancer due to exposure to polychlorinated biphenyls (PCB).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran served on active duty October 1962 to June 1966.

The issues of a bilateral knee condition, a bilateral foot condition, bilateral hearing loss and tinnitus come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of tonsil cancer comes before the Board on appeal from a February 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to service connection for a thyroid condition has been raised by the record in a March 13, 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The issue was raised in a Notice of Disagreement, and prior to March 24, 2015, informal claims were recognized.  Any communication or action, indicating intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155 (2014).  The record shows a prior final rating decision of September 2012 as to this issue.  However, the AOJ has not adjudicated whether the Veteran has submitted new and material evidence to reopen the claim.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran has requested that he be afforded a hearing before a member of the Board at his local VA office.  See April 2017 VA Form-9.  There is no indication of record that he has withdrawn his requests.  The Veteran has not participated in previous hearing regarding the additional issues on appeal, and the Board views the April 2017 VA Form-9 to include all the issues currently before the Board for which the RO has issued a statement of the case or a supplemental statement of the case as noted by the Veteran on the form.  Accordingly, a remand of these matters is warranted to schedule the desired hearing in accordance with the Veteran's request.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing as indicated by the Veteran.  Once the hearing is conducted, or in the event that the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board.

The appellant has the right to submit additional evidence and arguments on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






